Citation Nr: 0724495	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-36 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The veteran had active service from September 1963 to 
December 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, in which the RO denied entitlement to service 
connection for a skin disorder and hypertension.

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records show that the veteran 
was treated on several occasions for complaints of a skin 
rash.  The service medical records do not indicate that the 
veteran had high blood pressure during service.  

At his personal hearing in May 2007, the veteran testified 
that he developed a skin rash on his legs during service, 
which has continued to the present.  The veteran also 
testified that he was diagnosed with hypertension within a 
year of discharge from service.  

The veteran's wife testified that she met the veteran within 
a couple of months after discharge from service and she 
personally witnessed the rash on the veteran's legs.  The 
veteran's wife further testified that the current rash is the 
same rash she witnessed just after the veteran's discharge 
from service.  

The veteran explained that he was treated by a private doctor 
after his discharge from service, but the doctor has since 
died, and attempts to obtain those records were unsuccessful.  

Importantly, it appears that the veteran's skin disorder has 
been given various general diagnoses such as eczema and 
pruritus, but no concrete and consistent diagnosis has ever 
been established, despite the veteran's testimony that he has 
had the same basic rash since service.  Because chloracne is 
one of the listed diseases for which service connection is 
presumed for Vietnam veterans, the veteran should be 
carefully examined to determine if he suffers from chloracne, 
given the veteran's in-service treatment for a skin rash, and 
his service in Vietnam during the Vietnam era.  See 38 C.F.R. 
§ 3.307, 3.309.

If chloracne is not diagnosed, the VA doctor providing the 
opinion should also opine as to whether it is at least as 
likely as not that the veteran's skin disorder was caused by 
exposure to in-service herbicides, regardless of the fact 
that it is not one of the diseases which has been determined 
to be related to herbicide exposure.  Importantly, a claimant 
can establish service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)

In light of the veteran's testimony that he was treated for 
high blood pressure and for a skin rash continuously since 
discharge from service, the veteran should be examined to 
determine the current diagnosis and likely etiology of the 
veteran's skin disorder, including, but not limited to, 
whether the veteran has a current diagnosis of chloracne 
and/or whether the current skin disability is the same 
disability described in the veteran's service medical 
records.  Additionally, the examiner should opine as to 
whether it is at least as likely as not that the veteran 
developed hypertension during service, or within a year 
following discharge from service.  

All pertinent treatment records should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
hypertension and skin disorder, not 
already associated with the claims file.  

2.  Schedule the veteran for the 
appropriate VA examinations to determine 
the current nature and likely etiology of 
the skin disorder and hypertension.  The 
claims folder must be made available to 
and reviewed by the examiners in 
conjunction with the requested study.  
The examiners should elicit from the 
veteran and record a full clinical 
history referable to the claimed skin 
disorder and hypertension.  The examiners 
should first identify if any such 
hypertension and/or skin disorder exists, 
and if so, should provide an opinion, 
with adequate rationale, as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
current skin disorder and/or hypertension 
had its onset during service, and/or 
within a year after separation from 
service.  Additionally, with regard to 
the skin disorder, the examiner should 
opine as to whether the current skin 
disorder could be chloracne.  If 
chloracne is not diagnosed, the examiner 
should nonetheless opine as to whether 
the veteran's current skin disorder is at 
least as likely as not related to in-
service herbicide exposure. These 
determinations should be based on all of 
the pertinent VA and private medical 
evidence in the claims file.  In 
particular, the examiners should consider 
the service medical records and VA 
records, as well as the May 2007 hearing 
testimony, and any additional pertinent 
medical evidence that is obtained and 
associated with the claims file 
subsequent to this remand.  All findings 
must be reported in detail and all 
indicated testing must be accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



